DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s claims filed 08/31/2022.
Claims  1, 10, and 19 have been amended.
Claims 1-20 are pending and have been examined here. 
Response to Arguments
 Applicant’s arguments with respect to the 35 U.S.C. 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (U.S. Patent No. 10,074,247; hereinafter "Tang") in view of Daoura et al. (U.S. PG Pub. No. 20150359127; hereinafter "Daoura").
As per claim 1, Tang teaches:
A system comprising:
Tang teaches a system and method for detection of interaction with an article. (Tang: abstract)
a deliverable article for a recipient, the article associated with an article identifier;
Tang teaches an article in the form of a package with an event detection system in the form of an open detection device coupled to the package. (Tang: Fig. 2, col. 5 lines 6-20)
and an event detection system coupled to the article comprising: a sensor configured to detect at least one interaction event that occurs at the article;
Tang teaches an article in the form of a package with an event detection system in the form of an open detection device coupled to the package. (Tang: Fig. 2, col. 5 lines 6-20) Tang further teaches that the open detection device may comprise one or more sensors configured to detect interaction events. (Tang: col. 9 lines 5-14, 47-67; col. 10 lines 11-19; Fig. 8)
a wireless communication interface;
Tang further teaches that the event detection system may comprise a wireless communication interface. (Tang: col. 9 lines 34-46; Fig. 8)
memory;
Tang further teaches that the event detection system may comprise a memory 804 in the form of a non-transitory computer readable storage medium which stores instructions which may be executed by a processor 802 for performing the functions of the system. (Tang: col. 9 lines 5-29, Fig. 8)
and a processor configured to: generate interaction data related to the at least one interaction event, the interaction data including a user identifier of the recipient that is uniquely associated with the article identifier;
Tang further teaches that the event detection system may comprise a memory 804 in the form of a non-transitory computer readable storage medium which stores instructions which may be executed by a processor 802 for performing the functions of the system. (Tang: col. 9 lines 5-29, Fig. 8) Tang further teaches that information identifying the package (an article identifier) and recipient (a recipient identifier) may be generated and sent to a central system upon detection of the interaction event. (Tang: col. 4 lines 7-14; col. 11 lines 1-24)
With respect to the following limitation:
 and transmit the interaction data through the wireless communication interface to an operating server for providing a third party access to the interaction data based on the inclusion of the user identifier and the article identifier with the interaction data, the third party access being effectuated from a transfer of authority from the recipient to remotely monitor or operate the article.
 Tang further teaches that the event detection system may comprise a memory 804 in the form of a non-transitory computer readable storage medium which stores instructions which may be executed by a processor 802 for performing the functions of the system. (Tang: col. 9 lines 5-29, Fig. 8) Tang further teaches that information identifying the package (an article identifier) and recipient (a recipient identifier) may be generated and sent to a central system upon detection of the interaction event. (Tang: col. 4 lines 7-14; col. 11 lines 1-24) Tang further teaches the transmission of this information to a third party server. (col 2 lines 25-32; col.. 4 lines 28-38) Tang, however, does not appear to explicitly teach that the recipient effectuates authority to remotely monitor or operate the article which allows the third part access to the interaction data.
Daoura, however, teaches that a user may choose to share the ability to monitor a given device with another user. (Daoura: paragraphs [0008, 12, 54, 62, 66, 90]) Daoura teaches combining the above elements with the teachings of Tang for the benefit of providing a comprehensive solution to locate, monitor and track missing pets, people, luggage, inventory, tools and items of interest. (Daoura: paragraph [0008]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Daoura with the teachings of Tang to achieve the aforementioned benefits.
As per claim 10, Tang in view of Daoura teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A method comprising:
Tang teaches a system and method for detection of interaction with an article. (Tang: abstract)
coupling an event detection system to an article for a recipient,
 Tang teaches an article in the form of a package with an event detection system in the form of an open detection device coupled to the package. (Tang: Fig. 2, col. 5 lines 6-20)
As per claim 19, Tang in view of Daoura teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A non-transitory computer-readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to:
 Tang further teaches that the event detection system may comprise a memory 804 in the form of a non-transitory computer readable storage medium which stores instructions which may be executed by a processor 802 for performing the functions of the system. (Tang: col. 9 lines 5-29, Fig. 8)
Claims 2-5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Daoura in view of Chandaria et al. (U.S. PG Pub. No. 20120315955; hereinafter "Chandaria").
As per claim 2, Tang in view of Daoura teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the event detection system is associated with a network identifier and the network identifier is included in the interaction data for authenticating the interaction data transmitted through the wireless communication interface to the operating server.
 Chandaria, however, teaches that an event detection system of an article in the form of a tag may be written with a network identifier in the form of a phone number of a user which is sent to a central system for authenticating interaction data which occurs at the article. (Chandaria: paragraphs [0025, 31-32, 38]) Chandaria teaches combining the above elements with the teachings of Tang in view of Daoura for the benefit of overcoming  at least some of the drawbacks relating to the process of establishing the location, routing, actual time and location of receipt, and opening of a package or envelope, providing automated methods to analyze processes related to the delivery, receipt and opening of the package or envelope, to provide critical business intelligence and analytics information that can help improve processes, streamline operations, automatically trigger billing based on timely delivery, etc., and providing a method to automatically identify instances of potential fraud, unlawful re-routing or intentional delays in the delivery of packages or envelopes by means of automated alarms and notifications triggered by events outside of norm, as detected by either location/ID/date/time scans outside of an established norm, or lack of reporting within pre-established parameters. (Chandaria: paragraphs [0015, 17, 18]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chandaria with the teachings of Tang in view of Daoura to achieve the aforementioned benefits.
As per claim 3, Tang in view of Daoura in view of Chandaria teaches all of the limitations of claim 2, as outlined above, and further teaches:
wherein the network identifier is uniquely associated with the user identifier of the recipient.
 Chandaria, however, teaches that an event detection system of an article in the form of a tag may be written with a network identifier in the form of a phone number of a user which is sent to a central system for authenticating interaction data which occurs at the article. (Chandaria: paragraphs [0025, 31-32, 38]) The motivation to combine Chandaria persists.
As per claim 4, Tang in view of Daoura in view of Chandaria teaches all of the limitations of claim 2, as outlined above, and further teaches:
wherein the network identifier is uniquely associated with the user identifier upon coupling of the event detection system with the article.
 Chandaria further teaches that the tag may be written with the information during a coupling process of the tag with the article. (Chandaria: paragraph [0025]) The motivation to combine Chandaria persists.
As per claim 5, Tang in view of Daoura in view of Chandaria teaches all of the limitations of claim 2, as outlined above, and further teaches:
wherein the network identifier is provisioned to the event detection system after the event detection system is coupled with the article.
 Chandaria further teaches that the tag may be written with the information after the tag has been coupled to the article. (Chandaria: paragraph [0025]) The motivation to combine Chandaria persists.
As per claims 11-14, Tang in view of Daoura in view of Chandaria teaches the limitations of these claims which are substantially identical to those of claims 2-5, and claims 11-14 are rejected for the same reasons as claims 2-5, as outlined above. 
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Daoura in view of Chandaria further in view of Jones et al. (U.S. PG Pub. No. 20090096611; hereinafter "Jones").
As per claim 6, Tang in view of Daoura in view of Chandaria teaches all of the limitations of claim 2, as outlined above, but does not appear to explicitly teach:
wherein the network identifier is provisioned to the event detection system before the event detection system is coupled with the article.
 Jones, however, teaches that a tag embedded into a package may be programmed with an identifier before or after being affixed to or embedded within the package. (Jones: paragraphs [0028, 32]) It can be seen that each element is taught by either Tang in view of Daoura in view of Chandaria, or by Jones. Encoding the identifier either before or after affixing to the package does not affect the normal functioning of the elements of the claim which are taught by Tang in view of Daoura in view of Chandaria. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Jones with the teachings of Tang in view of Daoura in view of Chandaria, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 15, Tang in view of Daoura in view of Chandaria further in view of Jones teaches the limitations of this claim which are substantially identical to those of claim 6, and claim 15 is rejected for the same reasons as claim 6, as outlined above. 
Claims 7-9, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Daoura in view of Kanagala et al. (U.S. PG Pub. No. 20140058560; hereinafter "Kanagala").
As per claim 7, Tang in view of Daoura teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the article is a medication dispenser delivered to the recipient and the third party is a doctor.
 Kanagala, however, teaches that an article which reports interaction data to a central server may comprise a medication dispenser, and the interaction data reported may comprise measuring the amount of medication in the dispenser and the reporting of information indicating the amount of medication in the dispenser to a central system, where this information may be correlated with an identifier of the dispenser and the patient identifier. (Kanagala: paragraphs [0053-54, 60-62, 79-84, 100-104], Figs. 3-4, 6-7) Kanagala further teaches that the third party accessing the information may comprise a caregiver which may comprise a doctor. (Kanagala: paragraphs [0017-18, 20-21, 47, 58-59, 63-64]) Kanagala teaches combining the above elements with the teachings of Tang in view of Daoura for the benefit of providing a system which can 1) Prevent life-threatening missed dosages; (2) Prevent life-threatening accidental overdoses;  (3) Prevent use of expired medications; (4) Prevent the consumption of drugs to which the patient is allergic; (5) Prevent use of contra-indicated medications; (6) Improve drug metabolism with timely administration; (7) Ensure continuity in care by streamlining the ordering of refills; and (8) Ensure safety of both patients and community with timely administration of psychiatric medications. (Kanagala: paragraphs [0009-16]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kanagala with the teachings of Tang in view of Daoura to achieve the aforementioned benefits.
As per claim 8, Tang in view of Daoura in view of Kanagala teaches all of the limitations of claim 7, as outlined above, and further teaches:
wherein the interaction event includes measuring an amount of medication in the medication dispenser and the interaction data includes an indication of the amount of medication in the medication dispenser.
 Kanagala, however, teaches that an article which reports interaction data to a central server may comprise a medication dispenser, and the interaction data reported may comprise measuring the amount of medication in the dispenser and the reporting of information indicating the amount of medication in the dispenser to a central system, where this information may be correlated with an identifier of the dispenser and the patient identifier. (Kanagala: paragraphs [0053-54, 60-62, 79-84, 100-104], Figs. 3-4, 6-7) Kanagala further teaches that the third party accessing the information may comprise a caregiver which may comprise a doctor. (Kanagala: paragraphs [0017-18, 20-21, 47, 58-59, 63-64]) The motivation to combine Kanagala persists.
As per claim 9, Tang in view of Daoura in view of Kanagala teaches all of the limitations of claim 8, as outlined above, and further teaches:
wherein the interaction data is correlated with other medical information of the recipient based on the inclusion of the user identifier and the article identifier with the interaction data to create correlated medical data.
 Kanagala, however, teaches that an article which reports interaction data to a central server may comprise a medication dispenser, and the interaction data reported may comprise measuring the amount of medication in the dispenser and the reporting of information indicating the amount of medication in the dispenser to a central system, where this information may be correlated with an identifier of the dispenser and the patient identifier. (Kanagala: paragraphs [0053-54, 60-62, 79-84, 100-104], Figs. 3-4, 6-7) Kanagala further teaches that the third party accessing the information may comprise a caregiver which may comprise a doctor. (Kanagala: paragraphs [0017-18, 20-21, 47, 58-59, 63-64]) The motivation to combine Kanagala persists.
As per claims 16-18 and 20, Tang in view of Daoura in view of Kanagala teaches the limitations of these claims which are substantially identical to those of claims 7-9, and 7, respectively, and claims 16-18 and 20 are rejected for the same reasons as claims 7-9, and 7, respectively, as outlined above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628